     Case 3:20-cv-02809-M-BT Document 9 Filed 02/18/21            Page 1 of 1 PageID 51



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ZACARIAS MOUSSAOUI,                              §
            Plaintiff,                           §
                                                 §
v.                                               §     No. 3:20-cv-02809-M (BT)
                                                 §
HAIFA AL FAISAL AL SAUD, et al.,                 §
              Defendants.                        §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        The Court has taken under consideration the Findings, Conclusions, and Recommendation

 of United States Magistrate Judge Rebecca Rutherford dated January 20, 2021. The Court has

 reviewed the Findings, Conclusions, and Recommendation for plain error and has found none.

        IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

 of the United States Magistrate Judge are accepted.

        SO ORDERED this 18th day of February, 2021.
